DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s remarks directed to Ref. [399], Applicant’s remarks are more limiting than the claim recitations.  The Examiner notes that the body 30 of Ref. [399] has sides that meet the limitation of plate.  Additionally, Ref. [399] has an open side 38 that inherently flexes open so that the leg is matingly received in the opening to meet the broad claim limitation of having a distance being sized greater than the bottom ends of the legs.  The Examiner notes that Applicant is holding the interpretation of Ref. [399] to a higher threshold than Applicant’s own invention that is curved throughout and flexes open by a plate with two sized outer edges.  Ref. [399] meets the claim limitations as recited.  With regards to the soft substrate, the soft substrate, 20, of Applicant’s invention is disclosed to be on the leg and not required structure as part of the plate of a coaster assembly being claimed.  Nevertheless, the Examiner notes that Ref. [399] clearly discloses a pad 60 to meet the limitation of a soft substrate and that a portion of 30 is inbetween the pad and the leg.  The Examiner is interpreting the sides of 30 to meet the limitation of vertically oriented.  Further interpretation is set forth below in the action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chase (U.S. PG Pub. 2010/0187399 A1) [399].
Regarding Claim 1, Reference [399] discloses a plate (35) configured to be mountable to one of a plurality of legs of a chair, the plate extending laterally from the leg in a single direction that is orientated parallel to a plane extending through bottom ends of the plurality of legs, wherein the plate is configured for reducing penetration of the leg into a soft substrate (60), wherein the plate is curved between opposed lateral edges such that the plate is substantially tubularly shaped (shape of 35 including rounded back of 35 and interior pathway of 35), wherein the opposed lateral edges are positioned coplanarly and spaced from each other to define a slot between the opposed lateral edges, wherein the slot is configured to receive the bottom end of the leg; the plate having a first outer edge and a second outer edge wherein each of the first and second lateral edges extend between the first and second outer edges, a distance between the first and second outer edges being sized to be greater than the bottom ends of the lees wherein the leg mounted to the plate is positioned between and spaced from each of the first and second outer edges, the first and second outer edges each being vertically orientated, the first and second edges each being open to said slot, the plate being positioned between the leg and the soft substrate; and the plate being one of a plurality of the plates, each of the plates of the plurality of plates being configured to be mountable to a respective one of the plurality of legs such that each leg is engaged with one of the plates, the plates being sized such that inner limits of the plates are separated by a distance permitting stacking of multiple ones of the chairs, with the stacked multiple ones of the chairs having an overall height comparable to that obtained when stacked multiple ones of the chairs lack the plates.
Regarding Claim 3, Reference [399] discloses wherein the plate is substantially cylindrically shaped, the slot being equally spaced between the inner limit and an outer limit of the plate.
Regarding Claim 4, Reference [399] discloses further including a coupler (63) engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 5, Reference [399] discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 6, Reference [399] discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 7, Reference [399] disclose wherein the plate has a hole (62) extending therethrough proximate to the slot, the coupler comprising a fastener extendable through the hole and being configured to extend into the leg.
Regarding Claim 8, Reference [399] discloses a plate configured to be mountable to one of a plurality of legs of a chair, the plate extending laterally from the leg in a single direction that is orientated parallel to a plane extending through bottom ends of the plurality of legs, wherein the plate is configured for reducing penetration of the leg into a soft substrate; and the plate being one of a plurality of the plates, each of the plates of the plurality of plates being configured to be mountable to a respective one of the plurality of legs such that each leg is engaged with one of the plates, the plates being sized such that inner limits of the plates are separated by a distance permitting stacking of multiple ones of the chairs, with the stacked multiple ones of the chairs having an overall height comparable to that obtained when stacked multiple ones of the chairs lack the plates; the plate being curved between opposed lateral edges such that the plate is substantially tubularly shaped wherein the opposed lateral edges are positioned coplanarly and spaced from each other to define a slot between the opposed lateral edges, wherein the slot is configured to receive the bottom end of the leg,  the plate having a first outer edge and a second outer edge wherein each of the first and second lateral edges extend between the first and second outer edges, a distance between the first and second outer edges being sized to be greater than the bottom ends of the legs wherein the leg mounted to the plate is positioned between and spaced from each of the first and second outer edges, the first and second outer edges each being vertically orientated, the first and second edges each being open to said slot, the plate being positioned between the lee and the soft substrate; a coupler engaging the plate and being configured to releasably engage the leg of the chair; and the plate having a hole extending therethrough proximate to the slot, the coupler comprising a fastener extendable through the hole and being configured to extend into the leg.
Regarding Claim 9, Reference [399] discloses a chair (12) comprising a plurality of legs, the chair being configured such that multiple ones of the chairs are stackable; a plate selectively mountable to one of the plurality of legs, the plate extending laterally from the leg in a single direction that is orientated parallel to a plane extending through bottom ends of the plurality of legs, wherein the plate is configured for reducing penetration of the leg into a soft substrate,  wherein the plate is curved between opposed lateral edges such that the plate is substantially tubularly shaped, wherein the opposed lateral edges are positioned coplanarly and spaced from each other to define a slot between the opposed lateral edges, wherein the slot is configured to receive the bottom end of the leg; the plate being substantially cylindrically shaped, the slot being equally spaced between the inner limit and an outer limit of the plate, the plate having a first outer edge and a second outer edge wherein each of the first and second lateral edges extend between the first and second outer edges, the first and second outer edges each being vertically orientated, the first and second edges each being open to said slot, a distance between the first and second outer edges being sized to be greater than the bottom ends of the legs wherein the leg mounted to the plate is positioned between and spaced from each of the first and second outer edges, the plate being positioned between the leg and the soft substrate; and a plurality of the plates each being selectively mountable to a respective one of the plurality of legs such that each leg is engaged with one of the plates, the plates being sized such that inner limits of the plates are separated by a distance permitting stacking of multiple ones of the chairs, with the stacked multiple ones of the chairs having an overall height comparable to that obtained when stacked multiple ones of the chairs lack the plates.
Regarding Claim 11, Reference [399] disclose wherein the plate is substantially cylindrically shaped, the slot being equally spaced between the inner limit and an outer limit of the plate.
Regarding Claim 12, Reference [399] discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 13, Reference [399] discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 14, Reference [399] discloses further including a coupler engaging the plate and being configured to releasably engage the leg of the chair.
Regarding Claim 15, Reference [399] discloses wherein the plate has a hole extending therethrough proximate to the slot, the coupler comprising a fastener extendable through the hole and being configured to extend into the leg.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677